      AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                       United States District Court
                                          Southern District of Georgia
                 The Ford Plantation Club, inc., The Ford Plantation
                 Association, Inc.


                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.                               CASE NUMBER; CV4I7-23

                 Michael McKay. Tara 1 lill I Revocable Trust.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □         has rendered its verdict.


                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.



                    IT IS ORDERED AND ADJUDGED

                    Judgment is entered in favor of Plaintiff Ford Plantation Club, Inc. and against Defendants in the
                    amount of $236,281.77 in unpaid principal and interest, the daily interest accrued from December 5,
                    2019, to the dale of this Order at the rate specified above, and jointly with Plaintiff Ford Plantation
                    Association. Inc., attonicys' fees and costs in the amount of $56.178.15; and in favor of Plaintiff
                    Ford Plantation, Inc. and against Defendants in the amount of $27,705.64 in unpaid principle and
                    interest, the daily interest accrued from December 5, 2019 to the date of this Order at the rate
                    specified above, and jointly with Plaintiff Ford Plantation Club, Inc., attorneys' fees and costs in the
                    amount of $56,178.15




          January 16, 2020                                                     Scott L. Poff
         Date                                                                  Clerk




                                                                               (By) Deputy Clerk
GAS   liy 1/03
